Title: To Thomas Jefferson from James Blake, 6 June 1795
From: Blake, James
To: Jefferson, Thomas



Sir
Phila June 6th, 1795.

I do myself the honor to inclose you a letter I received from Mr. Short the 6th. of January last—and a copy of an introduction Mr. Carmichael gave me to Richard Harrison Esquire of this city. Tho’ I am no longer accountable to you for the discharge of the commission you were pleased to give me, still I should be happy my conduct would meet with your approbation.
Cortes’s letters, (which you mention in your letter to Mr. George Meade) I am extremely sorry I had not the good fortune to bring with  me, owing to the following circumstance. About the middle of last August Mr. Carmichael received permission to return to America, and expecting to leave Madrid in a few weeks after, sent his baggage to Cadiz—and with it C. letters packt up among his other books—but the winter season arrived, before he had made the arrangements necessary for his intended voyage—and I came away without him. For some days previous to my departure from Madrid, the copy of an Order to the Custom-house Officer at Cadiz, authorizing me to open a trunk and to take C. letters out—was prepared, but such was the state of Mr. Carmichael’s nerves, that he was unable to write his name. This occasioned a disappointment, which indeed made me very unhappy—as it deprived me of the only occasion, that, perhaps, may ever present itself of rendering you any kind of service. I hope, however, on the arrival of Mr. Carmichael here, which I expect will be in a few days, to have the pleasure of sending you those letters, together with a manuscript respecting the Istmus of Darien, which Mr. Carmichael also intended for you. Cortes’s letters are become so rare in Spain, that it cost even the Archbishop of Toledo (at whose expence they were published) a great deal of trouble to procure the copy of them which you are to have.
Mr. Short has probably mentioned to you the name of Malespino—a celebrated Naturalist, who has lately returned to Madrid, after having spent seven or eight years in Spanish North and South America, in making observations, drawing charts &c. This gentleman already knows you by Character, and expressed to Mr. Carmichael a great desire of having the pleasure of your correspondence—he speaks and writes the English language tolerably well. With sentiments of great respect I have the honor to be, Sir, Your most obedient & most humble servt.

James Blake

